UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4432


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE HENRY MIDGETTE, a/k/a George Henry Midgette, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:13-cr-00040-D-1)


Submitted:   February 24, 2015            Decided:   March 6, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Lawrence J. Cameron, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George      Henry         Midgette     pled    guilty,      pursuant    to     a   plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012).                        The district court

upwardly departed from Midgette’s advisory Sentencing Guidelines

range,       pursuant          to    U.S.      Sentencing         Guidelines        Manual

§ 4A1.3(a)(1), p.s. (2013), and sentenced Midgette to 78 months’

imprisonment.         On appeal, Midgette argues that his sentence is

substantively unreasonable.               We affirm.

     We      review        a      sentence     for       reasonableness       “under        a

deferential         abuse-of-discretion            standard.”         Gall    v.    United

States,   552       U.S.    38,     41   (2007).         The   same   standard      applies

whether the sentence is “inside, just outside, or significantly

outside the Guidelines range.”                 United States v. Rivera-Santana,

668 F.3d 95, 100-01 (4th Cir. 2012) (internal quotation marks

omitted).       Because Midgette “does not claim that the district

court committed any procedural error,” our review “is limited

only to [the] substantive reasonableness” of Midgette’s sentence

in   light     of    “the       totality     of    the     circumstances.”          United

States v. Howard, 773 F.3d 519, 528 (4th Cir. 2014) (internal

quotation marks omitted).

     When      reviewing        a   departure      from    the   advisory     Guidelines

range,    we        consider        “whether       the    sentencing        court       acted

reasonably both with respect to its decision to impose such a

                                               2
sentence and with respect to the extent of the divergence from

the sentencing range.”           United States v. Hernandez-Villanueva,

473 F.3d 118, 123 (4th Cir. 2007).                   In conducting this review,

however, we “defer to the trial court and can reverse a sentence

only if it is unreasonable, even if the sentence would not have

been [our] choice.”          United States v. Evans, 526 F.3d 155, 160

(4th Cir. 2008).

       Section    4A1.3(a)(1)     authorizes         an   upward    departure    when

“reliable    information       indicates      that    the   defendant’s      criminal

history category substantially underrepresents the seriousness

of the defendant’s criminal history or the likelihood that the

defendant will commit other crimes.”                  USSG § 4A1.3(a)(1), p.s.;

see United States v. Whorley, 550 F.3d 326, 341 (4th Cir. 2008)

(noting that under-representative criminal history category is

“encouraged” basis for upward departure).                   To determine whether

an upward departure is appropriate under this section, a court

may consider, among other information, prior sentences not used

in the criminal history calculation.             USSG § 4A1.3(a)(2), p.s.

       Midgette first contends that his sentence is substantively

unreasonable because the majority of his unscored convictions

were   misdemeanors,      not    violent      felonies.        We     conclude   that

Midgette’s       extensive     criminal    history        justified    the   court’s

decision    to    grant   an    upward    departure.         Although    Midgette’s

unscored felony convictions are not violent, they are certainly

                                          3
serious.        Moreover, Midgette’s host of misdemeanor convictions

demonstrate       Midgette’s           propensity          for     violence            and    his

disrespect for the law.

      Midgette        further    submits       that        his    conduct        was    not       as

serious    as    the    conduct    of     other      hypothetical          defendants         who

could have received similar sentences.                           We find this argument

unpersuasive.           Not     only    is     possession         of   a    firearm          by    a

convicted felon a serious offense, but also this is Midgette’s

sixth conviction for such an offense, supporting the district

court’s conclusion that Midgette is likely to reoffend.

      Midgette        also    argues     that       the     district       court       did    not

adequately account for the positive changes that he made in his

life during the time he was not in custody between serving his

revocation sentence and being arrested for the current charge.

The   record     is    clear     that    the       district      court     considered             the

positive trend Midgette’s life was taking but concluded that the

fact that Midgette was working and taking care of his family in

the 2 months prior to his arrest did not outweigh the almost 15

years he spent committing one crime after another.                                     Moreover,

Midgette’s       offensive       comment       toward       the    prosecutor           at        his

detention    hearing         certainly       does    not    bolster        his    declaration

that he is a changed man.                We conclude that this balancing of

factors by the district court was entirely appropriate and is

entitled to deference.             See United States v. Jeffery, 631 F.3d

                                               4
669, 679 (4th Cir. 2011) (observing that “district courts have

extremely broad discretion when determining the weight to be

given each of the § 3553(a) factors”).

        Accordingly,     we    conclude       that     Midgette’s      sentence   is

substantively     reasonable,     and     we    affirm    the    district     court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented      in   the   materials

before    this   court   and   argument        would   not   aid     the   decisional

process.

                                                                             AFFIRMED




                                          5